DETAILED ACTION
This action is responsive to claims filed 25 August 2020 and Information Disclosure Statement filed 25 February 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Specification
[0015]	The time point may be a time point at which a state variable value is reset or changed to an initial value, and the state variable value may be associated with a pollPDU or pollByte.
[0023]	The time point may be a time point at which a state variable value is reset or changed to an initial value, and the state variable value may be associated with a pollPDU or pollByte.

Claims
1.	(Original)	A method, performed by a terminal, of performing vehicle-to-everything (V2X) communication, the method comprising: 
applying, to a sidelink radio bearer, first configuration information; 
receiving second configuration information according to a movement of the terminal; 
determining a time point at which the second configuration information is to be applied; and 
changing, based on the time point and the second configuration information, a configuration of the sidelink radio bearer.

2.	(Currently Amended)	The method of claim 1, wherein the time point is a time point at which a maximum retransmission threshold (maxRetxThreshold) included in the first configuration information is changed to a maxRetxThreshold included in the second configuration information.

3.	(Original)	The method of claim 2, further comprising: 
retransmitting, based on the first configuration information, one or more radio link control protocol data units (RLC PDUs); and 
in case that a number of retransmissions of the one or more RLC PDUs is greater than or equal to the maxRetxThreshold included in the second configuration information, reporting, to a higher layer, the determined time point.

4.	(Currently Amended)	The method of claim 1, wherein the time point is a time point at which a service data association protocol ([[ ]]SDAP) layer, a packet data convergence protocol (PDCP) layer, a radio link control (RLC) layer, or a medium access control (MAC) layer is released.

5.	(Original)	The method of claim 4, wherein the changing of the configuration of the sidelink radio bearer further comprises changing a configuration associated with a length of a sequence number at the time point.

6.	(Original)	The method of claim 1, 
wherein the time point is a time point at which a timer expires, restarts, or stops, and wherein the timer is at least one of a reordering timer, a reassembly timer, or poll retransmit timer.

7.	(Currently Amended)	The method of claim 1, 
wherein the time point is a time point at which a state variable value is reset or changed to an initial value, and 
wherein the state variable value is associated with a pollPDU or pollByte.

8.	(Original)	The method of claim 1, further comprising transmitting, to another terminal, information indicating that the configuration of the sidelink radio bearer has been changed.

9.	(Original)	A terminal for performing vehicle-to-everything (V2X) communication, the terminal comprising: 
a transceiver; and 
at least one processor connected with the transceiver and configured to 
apply, to a sidelink radio bearer, first configuration information, 
receive second configuration information according to a movement of the terminal, 
determine a time point at which the second configuration information is to be applied, and 
change, based on the time point and the second configuration information, a configuration of the sidelink radio bearer.

10.	(Currently Amended)	The terminal of claim 9, wherein the time point is a time point at which a maximum retransmission threshold (maxRetxThreshold) included in the first configuration information is changed to a maxRetxThreshold included in the second configuration information.

11.	(Original)	The terminal of claim 10, wherein the at least one processor is further configured to: 
retransmit, based on the first configuration information, one or more radio link control protocol data units (RLC PDUs); and 
in case that a number of retransmissions of the one or more RLC PDUs is greater than or equal to the maxRetxThreshold included in the second configuration information, reporting, to a higher layer, the determined time point

12.	(Currently Amended)	The terminal of claim 9, wherein the time point is a time point at which a service data association protocol (SDAP) layer, a packet data convergence protocol (PDCP) layer, a radio link control (RLC) layer, or a medium access control (MAC) layer is released.

13.	(Original)	The terminal of claim 12, wherein the at least one processor is further configured to change a configuration associated with a length of a sequence number at the time point.

14.	(Original)	The terminal of claim 9, 
wherein the time point is a time point at which a timer expires, restarts, or stops, and 
wherein the timer is at least one of a reordering timer, a reassembly timer, or poll retransmit timer.

15.	(Currently Amended)	The terminal of claim 9, 
wherein the time point is a time point at which a state variable value is reset or changed to an initial value, and 
wherein the state variable value is associated with a pollPDU or pollByte.

16.	(Original)	The terminal of claim 9, wherein the at least one processor is further configured to transmit, to another terminal, information indicating that the configuration of the sidelink radio bearer has been changed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claims 1 or 9. Specifically, the prior art of record fails to disclose receiving second configuration information according to a movement of a terminal and determining a time point for changing application of a first configuration information to the second configuration information in ordered combination with all the other features of at least any one of the independent claims.
Alasti et al. (US 10,681,691, hereinafter Alasti) was found to be the closest prior art to the claimed invention. At Figs. 1, 3, and 5 and 3:66-4:20, 5:1-8, 5:32-51, 8:1-12, 10:48 ─ 11:43, Alasti discloses a UE embodied as a vehicle system of a vehicle engaged in vehicle to vehicle, infrastructure or pedestrian communication, applying a first resource allocation including a spacing to a frequency channel during a first time window and applying a second resource allocation including a second spacing in the frequency channel in another time window after the first time window. The point where the first window ends and the second window ends appears equivalent to the claimed time point. However, reception of the second resource allocation message is not disclosed as received based on movement of the UE. 
Zhang et al. (US 10,736,013, hereinafter Zhang) discloses a train including an in-vehicle access point (AP), which appears to function as a relay, such as a relay UE, between remote UEs and trackside APs to the rest of the network. Zhang further describes the in-vehicle AP being instructed to switch from operating on a first trackside AP to a second trackside AP as the train moves along its track. See Fig. 1 and 5:11 – 6:14. At first, Zhang appears to be a good candidate for bridging the gap between the disclosure of Alasti and the claimed invention. However, for Zhang to function properly as disclosed, the in-vehicle AP must switch channels, with each channel allocated to a different trackside AP. This is fundamentally different than Alasti where the UE is disclosed as functioning on the same frequency channel and merely switching numerologies/spacings in different time windows. Thus, combining Zhang and Alasti would necessarily frustrate Alasti’s disclosed embodiment from performing its core disclosed functions. Therefore, Zhang cannot be reasonably used to modify Alasti.
Kashiwagi et al. (CN 107532911 B, hereinafter Kashiwagi), discloses frequency switching based on position information. See p. 2 Abstract, p. 3 Effect of the Invention, Fig. 2 and p. 5 line 8 – p. 6 line 44. Similar to Zhang, Kashiwagi appears to effectively disclose switching frequency channels according to changes in position by a mobile or 
An International Search Report and Written Opinion for related International Application No. PCT/KR2020/011423 cites Li et al. (US 2019/0166533, previously made of record, hereinafter Li) as a primary reference and Park et al. (US 2019/0246442, previously made of record, hereinafter Park) as a secondary reference. Li, at Figs. 3 and 4 and ¶¶ 72, 75, 77, 79-82, disclose a terminal receiving, from an access network device, a first transmission pool and a second transmission pool, but no portion of Li discloses the terminal receiving either transmission pool based on any sort of movement as required by claims 1 and 9. Similarly, Park does not appear to disclose matter within the scope of the limitation at issue.
Further search and consideration did not result in other prior art that discloses the claimed invention, alone or in reasonable combination with the prior art of record.
Claims 7 and 15 include terms “pollPDU” and “pollByte.” Though these terms may appear to be unique to the disclosure of the present application, but they are known terms of art. See “3GPP TS 38.322 V15.5.0 (2019-03) 3rd Generation Partnership Project; Technical Specification Group Access Network; NR; Radio Link Control (RLC) protocol specification (Release 15),” 3rd Generation Partnership Project (3GPP) TS 38.322, Release 15; https://portal. 3gpp.org/desktopmodules/Specifications/SpecificationDetails.aspx?specificationId=3195; accessed 28 April 2022, published 9 April 2019, hereinafter TS 38.322, attached the present Office action. TS 38.322, at §§ 5.3.3 and 7.4, provides an industry standard for wireless communication wherein pollPDU and pollByte are defined as parameters used by a transmitting side of each Acknowledged Mode (AM) Radio Link Control (RLC) entity to trigger a poll for every pollPDU PDUs or pollByte bytes.
Thus, all of the claims are in condition for allowance, because at least independent claims 1 and 9 are allowed over the prior art of record and dependent claims 2-8 or 10-16 are likewise allowed for at least the same reasons, because they depend on claims 1 or 9. Therefore, claims 1-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alasti, Zhang, Li, Park and TS 38.322 are pertinent for the reasons provided above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas R Cairns/Primary Examiner, Art Unit 2468